Citation Nr: 0115759	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-06 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for lumbosacral strain 
with arthritis.

3.  Entitlement to a compensable evaluation for splenic 
flexure syndrome.

4.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include as secondary to splenic flexure 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  The veteran appealed the 
decisions to the Board which remanded the case to the RO in 
August 2000 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim the RO returned the case to the 
Board for further appellate review.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.  Additional action is to include consideration of the 
veteran's claims under provisions of recent applicable law, 
locating and associating with the claims file possible Social 
Security Administration (SSA) medical evidence which is 
likely to pertain to the veteran's claims, consideration of 
medical evidence submitted to the RO after the most recent 
Supplemental Statement of the Case (SSOC) but prior to return 
of the claims file to the Board, and submission of the appeal 
to the veteran's representative for preparation of a VA Form 
646 following subsequent RO denial of one or more of the 
claims at issue.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The record reveals that in October 2000 SSA informed the RO 
that the veteran had applied for disability benefits.  The 
record does not show that the RO sought to obtain copies of 
SSA's decision or non-VA medical evidence which SSA may have 
used to consider the veteran's claim.  The Board determines 
that medical records pertaining to SSA disability benefits 
are likely to pertain to the veteran's current claims.  
Because the duty to assist clearly requires VA to obtain and 
review SSA disability records which may contain evidence 
pertinent to a veteran's VA claim, the RO must locate these 
records and associate them with the claims file.  See VCAA: 
Baker v. West, 11 Vet. App. 163, 169 (1998).

The veteran perfected his appeal on the matters at issue in 
this case in March 1999.  The most recent SSOC which the RO 
provided to the veteran is dated in November 2000.  According 
to that SSOC, the most recent medical evidence the RO 
considered in this case was from May to August 2000.  
Preliminary review of the evidence discloses that after the 
November 2000 SSOC, but before the RO transmitted the claims 
file to the Board sometime after April 2001, it received and 
associated with the claims file additional medical evidence.  
This evidence consists of VA and private hospitalization and 
treatment records dated from December 1984 to January 2001.  
The record does not show that the RO sought to determine 
which of the newly submitted records may be duplicates of 
those already associated with the claims file, or that the RO 
considered the evidence that did not exist at the time of the 
last SSOC.  The totality of these records includes additional 
evidence pertaining to each of the disorders which are the 
subject of this appeal.

A veteran is entitled to RO consideration of additional 
evidence submitted to the RO after initiation of an appeal 
and before transfer of the record to the Board, provided the 
evidence is nonduplicative and relevant to the issues on 
appeal.  38 C.F.R. §§ 19.31, 19.37 (2000).  A veteran also is 
entitled to notice of the RO's decision and, if the decision 
is adverse, to an opportunity to respond to the decision.  
Id.  Because the RO did not consider evidence submitted after 
November 2000, the Board must remand the case so the RO can 
cure the procedural defect.  Id.; 38 C.F.R. § 19.9(a).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain copies of all 
written decision(s) and medical 
documentation pertaining to the veteran's 
SSA disability benefits claim and 
associate these records, if any, with the 
claim file.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

4.  When the RO completes the requested 
development, it should review the claims 
in light of the additional evidence, 
including all relevant and nonduplicative 
medical records associated with the 
claims file since November 2000.  
Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and for lumbosacral strain with 
arthritis, a compensable evaluation for 
splenic flexure syndrome and to reopening 
his claim of entitlement to service 
connection for a psychiatric disorder, to 
include as secondary to splenic flexure 
syndrome.  If the RO denies the benefits 
sought on appeal, it should issue a 
supplemental statement of the case 
addressing each benefit denied and 
provide the veteran and his 
representative with a reasonable time 
within which to respond.  The RO then 
should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



